MEMORANDUM ***
William Larry Weaver, a Georgia state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging interference with his right of access to the courts as a result of his transport to stand trial in Montana. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm, see Lewis v. Casey, 518 U.S. 343, 349, 353 n. 3, 354-55, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.